Citation Nr: 0334323	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for PTSD, for the time 
periods from June 2, 1998 to April 17, 2000, from June 1, 
2000 to December 8, 2001, and from February 1, 2002.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1968 to 
November 1976 and an additional 1 year and 7 months of active 
service prior to December 1968 that has not been verified.

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  This claim was remanded by the Board in February 
2001 and October 2001 for further development.

Historically, no appeal was initiated from a March 1995 
rating action which granted service connection and assigned a 
10 percent disability rating for PTSD.  A subsequent May 1997 
rating action reflects that a permanent and total disability 
rating for pension purposes had been granted.  That rating 
action also denied entitlement to special monthly 
compensation but granted a 30 percent rating for PTSD and 
granted a temporary total rating of 100 percent under 38 
C.F.R. § 4.29. Notice of that rating was sent by letter of 
May 22, 1997 to the veteran and his then representative (a 
service organization).

Correspondence was subsequently received, beginning on June 
1, 1998, from the veteran's current representative.  
Correspondence received from the veteran's attorney on June 
2, 1998 indicated that it was to constitute a Notice of 
Disagreement (NOD) to any rating action within 12 months of 
the date of that letter (which was May 28, 1998).  Because 
these dates in June 1998 (as well as the May 28, 1998 date on 
the letter received on June 2, 1998) are more than one year 
after the May 22, 1997 notification letter, it is clear that 
this appeal does not stem from the May 1997 rating action but 
from a January 1999 rating action.

The issues of an increased rating and a total rating based on 
individual unemployability were remanded by the Board in 
February 2001 and October 2001 for further development.  

During the course of this appeal, a May 2001 rating decision 
granted the veteran a 50% evaluation from June 2, 1998.  A 
December 2002 rating increased the veteran's evaluation to a 
70% rating from February 1, 2002, and granted the veteran 
entitlement to unemployability from that date.  The veteran 
was also granted a temporary 100 percent rating from December 
9, 2001 to January 31, 2002.  Thus the issue in appellate 
status is as listed above.

The Board notes that a December 2002 rating decision granted 
the veteran entitlement to a total rating from February 1, 
2002.  Further, the present decision, as discussed in detail 
below, grants the veteran a schedular 100% rating from April 
18, 2000.  The Board is unclear as to whether this decision 
now satisfies the veteran's initial request for a total 
rating.  However, the Board also notes that, in a December 
2002 statement, the veteran expressed disagreement with the 
effective dates assigned for his increased rating for PTSD, 
and the grant of a total rating.  A Statement of the Case was 
issued for these claims, however, as a substantive appeal has 
yet to be received for these effective date issues, they are 
not before the Board at this time.  As any further dispute 
the veteran has with his effective date of his grant of a 
total rating can be resolved by his filing of a substantive 
appeal with regards to the April 2003 Statement of the Case, 
the Board finds that no further issue regarding the veteran's 
grant of a total rating is before it at this time, and 
therefore the issue in appellate status is as listed above.

The Board notes that previously, the veteran was represented 
before the Board by R. Edward Bates, an attorney.  However, 
effective July 28, 2003, the VA revoked Mr. Bates' authority 
to represent VA claimants.  The veteran was notified of this 
situation.  However, it appears that the veteran, prior to 
this notification, had already informed VA that he was no 
longer represented by Mr. Bates, although this correspondence 
from the veteran had not at that time been properly 
associated with the veteran's claim file.  In any event, the 
veteran has clearly indicated that he no longer wishes to be 
represented by this individual, and the Board finds no 
further outstanding question of representation in dispute, 
such that the veteran's claims may now be adjudicated.


FINDINGS OF FACT

1.	For the time period from June 2, 1998 to April 17, 2000, 
the veteran's PTSD was manifested by recurrent 
nightmares, and flashbacks, with no delusional thoughts, 
no suicidal or homicidal thoughts, no auditory or visual 
hallucinations, and no panic attacks.

2.	For the time period from April 18, 2000, the veteran's 
PTSD has been manifested by nightmares, sleep problems, 
isolation, memory difficulties, preoccupation with 
suicidal ideation, and frequent hospitalizations that 
have caused marked interference with employment.


CONCLUSIONS OF LAW

1.	For the time period June 2, 1998 to April 17, 2000, the 
criteria for an evaluation higher than 50 percent, for 
the veteran's PTSD, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

2.	From April 18, 2000, the criteria for a 100% schedular 
rating for the veteran's PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 1999 
rating action, and were provided a Statement of the Case 
dated October 1999, and Supplemental Statements of the Case 
dated March 2001, May 2001, and December 2002, as well as 
Board remands dated February 2001 and October 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded two examinations during the course of this 
claim, dated October 1998 and May 2002.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
the veteran has been notified as to which party will get 
which evidence, and as all the evidence has been obtained, 
and in light of the favorable decision below, the Board can 
proceed.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).


Facts

Historically, as noted above, the veteran was granted service 
connection for PTSD at a 10 percent evaluation by an April 
1995 rating decision.  This decision was based on the results 
of a VA examination, and information contained in the 
veteran's personnel records indicating that the veteran 
served in Vietnam and received the Combat Infantry Badge.  A 
rating decision dated May 1997 increased the veteran's 
evaluation for his service connected PTSD to a 30% evaluation 
from the date of claim, based on the report of a VA 
examination, and VA hospital records.  The veteran has 
received several temporary total ratings based on 
hospitalization for his service-connected disability.  

In June 1998, the veteran applied for an increased rating for 
his service connected PTSD.  During the course of this 
appeal, a May 2001 rating decision granted the veteran a 50% 
evaluation from June 2, 1998.  A December 2002 rating 
increased the veteran's evaluation to a 70% rating from 
February 1, 2002, and granted the veteran entitlement to 
unemployability from that date.  The veteran was also granted 
a temporary 100 percent rating from December 9, 2001 to 
January 31, 2002.  The veteran continues to disagree with the 
level of disability assigned.  The relevant evidence of 
record includes the reports of VA examinations, and the 
reports of VA treatment.

The veteran received an examination in October 1998.  The 
report of that examination indicates that the veteran 
reported problems with depression, anxiety, nightmares, and 
insomnia.

Upon examination, the veteran was alert, oriented, and aloof.  
He was appropriately dressed.  He had poor eye contact.  
There were no abnormal motor activities.  His speech was 
hesitant but was coherent.  He was oriented to time, place, 
and person.  He was fidgety.  His mood and affect were 
depressed and anxious.

Thought content showed evidence of paranoid ideations, 
mistrust, recurrent nightmares, and flashbacks of his Vietnam 
experiences.  There were no delusional thoughts or any 
suicidal or homicidal thoughts.  The veteran had no panic 
attacks.

His memory for immediate, recurrent, and remote events was 
intact.  His insight and judgment were not impaired.  He was 
able to maintain attention and concentration.  He could 
recall three of the last five presidents.  He was able to do 
serial threes.  He was not experiencing any auditory or 
visual hallucinations.  The veteran was diagnosed with 
chronic PTSD, with a GAF of 60.  The examiner noted that the 
veteran was guarded and had difficulty with his social 
interactions.  He was able to do his basic activities of 
daily living independently.  He did not show any cognitive 
deficits, and had the mental capacity to handle his own 
funds.

The veteran was hospitalized from mid to late April 1999, for 
problems sleeping, and having flashbacks and nightmares.  The 
veteran reported that he had run out of his medication two 
months prior, and had missed an appointment, causing him to 
relapse to cocaine.  He also felt depressed, and had gradual 
exacerbation of PTSD symptoms including insomnia, nightmares, 
flashbacks, and auditory hallucinations related to traumatic 
events in Vietnam.  The veteran reported that every night he 
felt that the Vietcong were in his room trying to attack.  He 
had been feeling jumpy, nervous, and fearful.  The veteran 
reported using crack cocaine two to three times a week, using 
marijuana occasionally, and drinking once a day.

Upon examination, the veteran was pleasant and cooperative, 
and alert and oriented to all spheres.  His memory was 
intact, and thoughts were organized.  Mood was dysphoric with 
congruent affect and no thoughts of harm to himself or 
others.  Insight and judgment were fair.  The veteran was 
detoxified and started on medication, and improved.

The veteran was hospitalized from mid April to mid May 2000, 
with complaints that his PTSD was getting worse, and that he 
was unable to sleep.  He reported that he recently ran out of 
medications, and was using crack cocaine.  He was getting 
more on the edge and his PTSD had gotten worse, with 
flashbacks, nightmares, and insomnia.  He became more 
depressed and realized that he needed to come for help after 
his son was expelled from school for 10 days.  The veteran 
denied any suicidal or homicidal ideation.

Upon examination, the veteran was oriented to all spheres, 
with intact memory.  His speech was clear.  Thinking was 
organized.  Mood was depressed with constricted affect.  He 
denied any thoughts of harm to himself or others.  Insight 
and judgment were fair.  The veteran was provided with 
medication, and engaged in group and individual therapy.

Records indicate that the veteran was hospitalized briefly in 
June 2000, with a complaint of relapsing on cocaine, and 
drinking alcohol.  The veteran also indicated that his PTSD 
symptoms of nightmares, flashbacks, and insomnia had been 
getting worse.  He denied any suicidal or homicidal 
ideations.  Upon examination, he was alert and oriented to 
all spheres, with an intact memory.  His speech and motor 
activity were normal.  His thinking was organized.  His mood 
was slightly dysphoric, with a constricted affect.  He denied 
any hallucinations, and there was no evidence of delusional 
thinking.  He denied any thoughts of harm to himself or 
others.  Insight was fair, and judgment was poor.  The 
veteran was detoxified, placed on medication, and placed in 
group and individual therapy.  On discharge the veteran was 
cheerful with a bright affect, and had no thoughts of harm to 
himself or others.

The veteran was hospitalized from early December 2001 to 
early January 2002, with complaints of depression and 
anxiety.  He reported trouble sleeping, and recurrent 
nightmares that he could not remember.  He reported feeling 
anxious all the time.  He had not taken medication for 4-5 
days prior.  He felt his symptoms of PTSD were lessened with 
the medications.  He denied the use of alcohol or illicit 
drugs.  He did not feel suicidal or homicidal.  Upon entry 
examination, the veteran was alert and cooperative.  His 
speech was somewhat slow, and eye contact was fair.  Thoughts 
were logical and goal directed.  He denied any suicidal or 
homicidal ideations.  Mood was depressed, and affect was 
blunted.  Insight and judgment were fair.  During the early 
part of hospitalization, the veteran appeared depressed, 
withdrawn, and was having difficulties with insomnia, 
nightmares, flashbacks, and other PTSD symptoms.  He also 
reported hallucinations both auditory and visual, and these 
responded well to medication.  The veteran improved with the 
use of medication, and individual and group therapy.  His 
problems with insomnia responded well to medication.  On 
discharge, the veteran's mood was euthymic, with a brighter 
affect, and he had no thoughts of harm to himself or others.

The veteran was admitted to the hospital from early to mid 
March 2002.  The veteran stated that he had been spending a 
lot of time in his house, had become paranoid, and relapsed, 
and thought he needed to come in before he "slipped any 
further."  The veteran indicated that, after his last 
discharge, he had been initially fully compliant with all of 
his medications, but as time went by he started to miss some 
of his medication.  He stated that his PTSD had been getting 
worse due to all the "wars, fighting, and the terrorists."  
He had been having more flashbacks, nightmares, and insomnia.  
He had also been staying at home and isolating himself.  He 
stated that after almost one complete year of abstinence, he 
relapsed the day of admission to cocaine and alcohol use, and 
felt he needed to come to the hospital before things got 
worse.  He had vague suicidal ideation but denied any such 
thoughts while in the hospital.  

It was noted that the veteran had a 40-year history of 
cocaine abuse, a 30-year history of marijuana use, and a 20-
year history of tobacco use.  Upon examination, the veteran 
was alert and oriented to all spheres, with intact memory.  
Speech and motor activity was slightly reduced.  Eye contact 
was fair.  Thoughts were logical and goal directed.  He 
denied any hallucinations.  No frank reduction of thinking 
was noted.  Mood was depressed, and affect blunted.  He 
denied active suicidal or homicidal ideation.  Insight and 
judgment were fair.  The veteran participated in group and 
individual therapy.  After detoxification, the veteran 
reported having depressive symptoms, flashbacks, and 
nightmares, as well as insomnia.  After medication, the 
veteran improved considerably and was discharged.

The veteran was admitted to the hospital for treatment from 
late March 2002 until mid April 2002.  The discharge summary 
from that time indicates that the veteran's chief complaint 
was that he was feeling depressed, and was having an increase 
in his PTSD symptoms.  He reported that, following his 
previous discharge, although he felt well initially, he 
started to again become very depressed, reporting poor sleep, 
increased flashbacks, and nightmares.  He attributed this at 
some level to recent increase in conflicts around the world.  
He denied any specific stressors in his life, and reported 
living with his wife and children, and having a good 
relationship with them in his household.  He denied any 
suicidal/homicidal thoughts.  He did report feeling depressed 
and being unable to function well without hospitalization.  
He denied any alcohol or illicit drug use.  He reported full 
compliance with previous medications.

During examination, the veteran stayed in bed, but was alert 
and fully oriented, with depressed mood and affect.  He 
denied suicidal/homicidal thoughts.  He had goal-directed 
speech, providing, however, very short answers, making this 
difficult to judge.  He endorsed vague hallucinatory 
experiences, at times also visual, which were difficult for 
him to qualify at that time.  No command hallucinations were 
noted.  Insight and judgment appeared to be fair at that 
time.  The veteran was offered medication, and engaged in 
individual and group therapy.  The veteran was initially 
withdrawn and depressed, experiencing flashbacks and 
nightmares with insomnia.  The veteran had no frank psychotic 
symptoms and accepted a trial of a small dose of Trazodone, 
and responded quite favorably.  His interactions on the ward 
increased and his participation became more meaningful.  His 
sleep improved and he was eventually discharged.

The veteran received a VA examination in May 2002.  The 
report of that examination noted the past medical history of 
the veteran, and that he had been hospitalized at least twice 
every year since 1997 for exacerbation of his PTSD symptoms.  
It was noted that he continued to stay home with his wife and 
three children.  He did not go out other than to his 
necessary medical appointments.  He had few friends and even 
avoided going out with his family, and had not worked in 
years.

He continued to experience nightmares related to his war 
experiences in Vietnam, and claimed that he saw men wearing 
shoes marching towards him, in his nightmares.  He had to 
take his medications to fall asleep at night, but still got 
up during nightmares on a daily basis.  He usually stayed 
home and had limited interaction with others, even during his 
remissions from acute symptoms.  He did not work.  He often 
forgot his appointments, and was socially isolated.  He had 
guilt feelings related to the loss of his comrades in war, 
and to killing infants.  He was unable to sleep well, and was 
bothered by noises and crowds.  He did not like to talk about 
his war experiences.  

He reported that he does not participate in outside 
activities with his family, and is distant from them.  He 
liked reading the Bible.  It was noted that he had over 30 
years history of using nicotine, cannabis, and cocaine.  He 
denied abusing illegal drugs for the past couple of years.  
He denied being violent or aggressive to others.  He denied 
having attempted suicide, but claimed that he did have 
chronic thoughts of suicide with no specific plans.  The 
examiner in summary indicated that the veteran continued to 
suffer from chronic symptoms of PTSD, had isolated himself 
with limited interactions with others, showed cognitive 
numbing with memory losses of important events, and had 
hyperarousability due to nightmares.  

Upon examination, the veteran was alert and cooperative.  He 
was casually dressed, and gave good eye contact during the 
examination.  He looked sad and concerned.  He had a good 
fund of knowledge and was of average intelligence.  Speech 
was of normal rhythm and flow.  No looseness of associations 
or flight of ideas noted.  He was oriented to time, date, 
place, and person.  Immediate recall was intact and showed no 
recent or remote memory deficits.  The veteran was able to 
recall three objects immediately, in five minutes, and in 
fifteen minutes without much difficulty.  The veteran had 
difficulty recalling significant past events in life 
especially related to his Vietnam war experiences.  Attention 
and concentration span was impaired and digit span testing 
was abnormal.  He had difficulty with serial 7 test.  No 
delusions or hallucinations were noted.  Thoughts were 
logical, goal directed, coherent, and relevant.  No 
ritualistic behaviors were noted.  Mood was depressed and 
affect was restricted.  Showed poor impulse control, and had 
history of past assaultive behaviors.  Remained preoccupied 
with nightmares and claimed that these haunt him on a regular 
basis.  He showed chronic suicidal ideation with no plans, 
and denied having attempted suicide.  Insight and judgment 
were fair.  

The examiner indicated that the veteran continued to suffer 
from chronic symptoms of PTSD, had isolated himself with 
limited interactions with others, showed cognitive numbing 
with memory losses of important events, and had 
hyperarousability due to nightmares.  He also had chronic 
insomnia and was afraid of crowds and noises.  Showed limited 
interaction with family and friends.

The veteran was diagnosed with chronic PTSD, delayed onset, 
cocaine dependence, in remission, and cannabis dependence in 
remission, with a current GAF score of 50.  The examiner 
concluded that, due to his chronic symptoms, in spite of 
continuous treatment, the veteran was unable to hold a job.  
He continued to suffer from nightmares, sleep problems, 
isolation, memory difficulties, preoccupation with suicidal 
ideation, and difficulty in tolerating noisy and crowded 
places.  It was indicated that the veteran would need 
continuous treatment over the years and also needed to stay 
abstinent from illegal drugs by following a recovery plan.

The veteran received a social and industrial survey in June 
2002.  The report of that survey detailed the veteran's 
childhood history and his military experiences.  The veteran 
indicated that he had a continuous every daydream of watching 
his company in Vietnam in a helicopter accident.  He reported 
sleep disturbances, hypervigilance, startle responses, and 
poor concentration on a daily basis.  His history of abusing 
alcohol and drugs was noted.  The veteran indicated that he 
had been substance free for six to seven months.

The veteran indicated that his wife handled all the finances 
for the family because he had poor impulse control in 
spending money for drugs.  It was noted that the veteran and 
his wife had been married since 1977 and had four children, 
and a 16 month old granddaughter lived with them.  He stated 
that any number of things caused him to feel unbearable 
pressure.

The examiner indicated that the veteran was reliable and 
reporting with good recollection and appeared to answer 
openly and honestly.  The veteran was noted to have a life 
long history of emotional dysfunction, self-blame, 
preoccupation, hypervigilance, and stuffing emotions.  Due to 
his early experiences, he did not manifest the ability to 
deal with the war time trauma he experienced in a way in 
which he could recover and resume a normal level of 
functioning.  The examiner indicated that it was likely that 
the veteran never would achieve a level of functioning that 
would allow him to maintain employment or be free from the 
emotional impact of his experiences.


The Law

As previously noted, the veteran alleges that his currently 
assigned rating for his service connected PTSD is inadequate.  
Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that the 
findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

Under the criteria for evaluating psychiatric disorders, as 
set forth in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 
30 percent evaluation is warranted when a mental disorder, 
including PTSD, creates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran has been properly rated as 50 percent 
disabled, for the time period June 2, 1998, to April 17, 
2000.  In this regard, the Board notes that, while the 
veteran was found, upon VA examination dated June 1998, to 
have evidence of paranoid ideations, mistrust, recurrent 
nightmares, and flashbacks of his Vietnam experiences, it was 
noted that the veteran had no delusional thoughts no suicidal 
or homicidal thoughts, and no panic attacks.  Further, his 
memory was intact, his insight and judgment were found not to 
be impaired, and he was not experiencing any auditory or 
visual hallucinations.  The Board finds this level of 
impairment to be most consistent with a finding of 
occupational and social impairment with reduced reliability 
and productivity, such that a 50 percent rating would be 
warranted, the rating the veteran received during this time 
period.

However, from April 18, 2000, forward, the Board finds that 
the veteran would be more properly rated as 100 percent 
disabled.  In this regard, while the veteran, on VA 
examination of May 2002, showed no delusions or 
hallucinations, and his thoughts were logical, goal directed, 
coherent, and records show that the veteran and his wife have 
been married since 1977 and have four children, the veteran 
also showed limited interaction with family and friends, had 
insomnia, and was afraid of crowds and noises.  The examiner 
from May 2002 further concluded that, due to his chronic 
symptoms, in spite of continuous treatment, the veteran was 
unable to hold a job, and that he continued to suffer from 
nightmares, sleep problems, isolation, memory difficulties, 
preoccupation with suicidal ideation and difficulty in 
tolerating noisy and crowded places.  It was indicated that 
the veteran would need continuous treatment over the years 
and also needed to stay abstinent from illegal drugs by 
following a recovery plan.  In the report of the veteran's 
social and industrial survey dated June 2002, the examiner 
indicated that it was likely that the veteran never would 
achieve a level of functioning that would allow him to 
maintain employment or be free from the emotional impact of 
his experiences.  Further, the Board notes that the veteran, 
during this entire time period, has required frequent periods 
of hospitalization that would clearly have a marked 
interference with his ability to maintain employment.  In 
fact, during this time period, the veteran was hospitalized 
at least five times, receiving temporary total ratings for 
two of these hospitalizations.  Considering in particular the 
frequency and duration of the veteran's hospitalizations, and 
all the evidence of record, the Board finds that the 
veteran's disability for this time period results in total 
occupational and social impairment, which warrants a 100 
percent evaluation.

	
ORDER

For the time period June 2, 1998 to April 17, 2000, 
entitlement to an increased evaluation, over 50 percent for 
the veteran PTSD is denied.

From April 18, 2000, entitlement to a 100% schedular rating 
for the veteran's PTSD is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

